Case: 19-1908    Document: 65    Page: 1   Filed: 09/02/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           ELIZABETH AVILES-WYNKOOP,
                    Petitioner

                            v.

            DEPARTMENT OF DEFENSE,
                     Respondent
               ______________________

                        2019-1908
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-315H-16-0327-B-1.
                 ______________________

                Decided: September 2, 2020
                  ______________________

    ELIZABETH AVILES-WYNKOOP, Washington, DC, pro se.

     DELISA SANCHEZ, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent. Also represented by ETHAN P.
 DAVIS, REGINALD THOMAS BLADES, JR., ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________

   Before PROST, Chief Judge, LINN and TARANTO, Circuit
                         Judges.
Case: 19-1908     Document: 65     Page: 2    Filed: 09/02/2020




 2                                 AVILES-WYNKOOP   v. DEFENSE



 PER CURIAM.
     Elizabeth Aviles-Wynkoop began working as a pro-
 gram analyst at the United States Department of Defense
 (DoD) in June 2015. Two months later, DoD placed her on
 administrative leave. In October 2015, DoD proposed to
 terminate Ms. Aviles-Wynkoop’s employment, and after re-
 ceiving her response, DoD terminated her employment in
 January 2016. Ms. Aviles-Wynkoop appealed to the Merit
 Systems Protection Board, which affirmed DoD’s termina-
 tion decision on the merits. We affirm.
                               I
      Before she began working at the DoD job at issue in
 this matter, Ms. Aviles-Wynkoop served in other positions
 in the federal government. She started with a temporary
 appointment to a clerk typist position in September 1982,
 which soon became a career conditional appointment. She
 left that position in April 1990, but she returned to the fed-
 eral government to work as a contract specialist from April
 2003 to January 2009 and then worked as a contract over-
 sight specialist from August 2011 to September 2014. Ms.
 Aviles-Wynkoop joined DoD as a program analyst on June
 29, 2015.
     On August 13, 2015, Ms. Aviles-Wynkoop met with
 Carol Ensley, Chief of Acquisition Management in Ms.
 Aviles-Wynkoop’s department. Ms. Ensley informed Ms.
 Aviles-Wynkoop that several employees had expressed con-
 cerns about Ms. Aviles-Wynkoop’s behavior, which they
 characterized as “inappropriate, overly aggressive, and un-
 professional.” S.A. 63. Ms. Aviles-Wynkoop rejected the
 characterization and, later that day, emailed Ms. Ensley
 and Mr. Russell to address the behavior in question. S.A.
 141. In that response, she stated that her behavior was
 justified by a contractor’s misconduct and several co-work-
 ers’ subpar work habits. S.A. 141–42. Two weeks later,
 Ms. Aviles-Wynkoop missed a staff meeting, prompting an
Case: 19-1908     Document: 65     Page: 3    Filed: 09/02/2020




 AVILES-WYNKOOP   v. DEFENSE                                3



 email from Ms. Ensley asking Ms. Aviles-Wynkoop to pro-
 vide notice of such absences in the future. S.A. 136. Ms.
 Aviles-Wynkoop replied that she did not believe that she
 had to report to Ms. Ensley. Id.
     On August 28, 2015, Ms. Ensley placed Ms. Aviles-
 Wynkoop on paid administrative leave. S.A. 58. Ms.
 Ensley stated that the action did “not constitute a discipli-
 nary or adverse action” and that Ms. Aviles-Wynkoop was
 “expected to remain available by telephone during [her]
 normal duty hours.” Id.
     In a letter dated October 27, 2015, Ms. Ensley proposed
 that Ms. Aviles-Wynkoop be terminated from her position.
 S.A. 60. The letter began with a statement that Ms. Aviles-
 Wynkoop had not yet served a full “probationary period”
 and was thus a “true probationer with limited pre-termi-
 nation procedural rights and post-termination appeal
 rights.” Id. The rest of the letter laid out the reasons for
 the proposal—Ms. Aviles-Wynkoop had refused to recog-
 nize Ms. Ensley as a supervisor; had “demonstrated a pat-
 tern of discourteous behavior towards contractors, fellow
 employees and management”; had refused to modify her
 behavior after being reprimanded; and had sent inappro-
 priate emails to senior staff. S.A. 62–64. The letter con-
 cluded that Ms. Aviles-Wynkoop had ten days to submit an
 oral or written response, could “submit affidavits and other
 documentary evidence,” and could seek the assistance of
 “an attorney or other representative.” S.A. 65.
     Because Ms. Aviles-Wynkoop did not receive the letter
 until November 6, 2015, she had until November 16, 2015,
 to submit a reply. She requested two extensions of the due
 date, and DoD and Ms. Aviles-Wynkoop agreed that she
 would present an oral reply on December 14, 2015, at the
 Pentagon. On December 11, 2015, Ms. Aviles-Wynkoop re-
 quested a third extension, which DoD denied. She and DoD
 agreed on a time on December 14 for her personal
Case: 19-1908    Document: 65      Page: 4    Filed: 09/02/2020




 4                                AVILES-WYNKOOP   v. DEFENSE



 appearance at the Pentagon, but she did not appear at that
 time, notifying DoD an hour later that she had experienced
 car troubles. She did, however, submit a written response.
      On January 4, 2016, DoD terminated Ms. Aviles-
 Wynkoop’s employment. In a written decision, Jerry Rus-
 sell, Deputy Chief of the Business Resource Center, noted
 that Ms. Aviles-Wynkoop had not “dispute[d] the fact that
 any of the charged misconduct occurred”—she “merely pro-
 vided the reasons [she] engaged in the misconduct.” S.A.
 69. Finding that those explanations did not “negate” the
 conduct, Mr. Russell evaluated the proposed penalty of ter-
 mination. He stated that Ms. Aviles-Wynkoop was a “true
 probationer,” S.A. 68, and on that premise found removal
 appropriate because Ms. Aviles-Wynkoop had not “demon-
 strated the ability to perform the essential functions of
 [her] position” and termination was necessary to “promote
 the efficiency of the service,” S.A. 70. Mr. Russell went on,
 however, to decide that termination was the appropriate
 penalty, considering “all relevant Douglas factors,” even on
 the assumption that Ms. Aviles-Wynkoop was a full em-
 ployee. Id. Although Mr. Russell noted that the absence of
 a disciplinary record and her lengthy previous service were
 mitigating factors, he concluded that those factors were
 outweighed by several aggravating factors—her inflamma-
 tory behavior, the nature of her position, her direct insub-
 ordination, and her refusal to apologize—and the fact that
 a DoD manual recommended removal. S.A. 70–71.
     On February 3, 2016, Ms. Aviles-Wynkoop appealed
 her termination to the Board. In late March, the adminis-
 trative judge assigned to the matter dismissed the appeal
 for lack of jurisdiction, determining that Ms. Aviles-
 Wynkoop had only probationary status. But the full Board
 vacated that decision, explaining that there was a genuine
 issue of material fact as to whether Ms. Aviles-Wynkoop’s
 previous federal service qualified her to skip the probation-
 ary period. In January 2017, the administrative judge
Case: 19-1908     Document: 65     Page: 5    Filed: 09/02/2020




 AVILES-WYNKOOP   v. DEFENSE                                5



 found Ms. Aviles-Wynkoop to qualify as a full employee,
 thus giving the Board jurisdiction. Ms. Aviles-Wynkoop
 agreed to waive her right to an evidentiary hearing with
 witnesses testifying live, and the administrative judge set
 a March deadline for the submission of evidence. DoD sub-
 mitted affidavits from Ms. Ensley, Mr. Russell, and oth-
 ers. 1
      On May 24, 2017, the administrative judge issued an
 initial decision, which affirmed DoD’s decision to terminate
 Ms. Aviles-Wynkoop. The administrative judge first ex-
 plained that there was a sufficient connection between Ms.
 Aviles-Wynkoop’s “unprofessional behavior in the office”
 and her “ability to accomplish her duties satisfactorily.”
 S.A. 9. Turning to the reasonableness of the penalty, the
 administrative judge noted that a “failure to follow instruc-
 tions may be sufficient cause for removal.” S.A. 10. Ms.
 Aviles-Wynkoop, he wrote, had committed several acts of
 misconduct and “each act of unprofessional conduct consti-
 tuted intentional conduct of a serious nature.” Id. Moreo-
 ver, Ms. Aviles-Wynkoop had failed to correct her behavior
 despite a clear warning from her supervisor. Id. Accord-
 ingly, the administrative judge concluded, “the removal
 penalty comes within the bounds of reasonableness.” Id.
 The administrative judge also rejected Ms. Aviles-




     1   Ms. Aviles-Wynkoop suggests that it was improper
 for the Board to rely on those affidavits because they pre-
 sented evidence that was not included in the notice of pro-
 posed termination. Petitioner’s Supp. Br. at 12–13. The
 affidavits, however, were submitted before the evidentiary
 deadline establish by the administrative judge. And Ms.
 Aviles-Wynkoop has not identified any requirement that
 an agency attach to a notice of proposed termination all ev-
 idence of the misconduct described in the notice.
Case: 19-1908     Document: 65      Page: 6    Filed: 09/02/2020




 6                                  AVILES-WYNKOOP   v. DEFENSE



 Wynkoop’s claims that she had been denied due process
 and removed in retaliation for whistleblowing. S.A. 14–17.
     Ms. Aviles-Wynkoop initially sought review by the full
 Board. Before receiving a final decision from the full
 Board, she filed a petition in this court as well. Because
 the Board had not rendered a final decision, we ordered her
 to show cause why the petition filed in this court should not
 be dismissed as premature. She then withdrew her request
 for review by the full Board, thereby making the adminis-
 trative judge’s initial decision the final decision of the
 Board, which we have jurisdiction to review under 28
 U.S.C. § 1295(a)(9).
                               II
      We must affirm the Board’s determinations unless they
 are “(1) arbitrary, capricious, an abuse of discretion, or oth-
 erwise not in accordance with law; (2) obtained without
 procedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.” 5
 U.S.C. § 7703(c). Ms. Aviles-Wynkoop argues that the
 Board committed reversible error in reviewing three chal-
 lenges—that DoD did not properly assess the factors rele-
 vant to imposing the penalty of removal, deprived her of
 due process, and retaliated against her for two protected
 whistleblowing disclosures.         We reject Ms. Aviles-
 Wynkoop’s arguments.
                               A
     To sustain an adverse employment action based on im-
 proper conduct, an agency must establish not only that the
 charged conduct occurred and was sufficiently connected to
 the efficiency of the government service, but also that the
 penalty imposed was reasonable. Bryant v. Nat’l Sci.
 Found., 105 F.3d 1414, 1416 (Fed. Cir. 1997). Of those el-
 ements, Ms. Aviles-Wynkoop focuses here only on the rea-
 sonableness of the penalty. The Board’s review of an
Case: 19-1908     Document: 65     Page: 7    Filed: 09/02/2020




 AVILES-WYNKOOP   v. DEFENSE                                 7



 agency-imposed penalty “is highly deferential,” and “[i]t is
 well-established that selecting the penalty for employee
 misconduct is left to the agency’s discretion.” Webster v.
 Dep’t of Army, 911 F.2d 679, 685 (Fed. Cir. 1990).
     Ms. Aviles-Wynkoop argues that DoD failed to consider
 factors that are relevant to a penalty’s reasonableness un-
 der Douglas v. Veterans Admin., 5 M.S.P.R. 280, 302, 305
 (1981). But she does not show that DoD disregarded or
 misevaluated pertinent Douglas factors. More particu-
 larly, she does not show that the Board abused its discre-
 tion in determining that DoD reasonably considered the
 Douglas factors. S.A. 9–11.
      The Board concluded that Mr. Russell, the deciding of-
 ficial, “appropriately determined that the appellant’s re-
 moval was warranted under the facts and circumstances of
 this case.” S.A. 10. Mr. Russell described Ms. Aviles-
 Wynkoop’s behavior and listed several factors he consid-
 ered to be aggravating: the nature of her job, which re-
 quired her to “evaluate contractor employee performance,
 review programs, collaborate with customers in developing
 budgets and spend plans, and conduct presentations and
 briefings”; her refusal to recognize her supervisor; her con-
 tinued misconduct after the August 13, 2015 warning; and
 her lack of remorse. S.A. 71. Each of those factors corre-
 sponds, respectively, to a Douglas factor—“the employee’s
 job level and type of employment, including supervisory or
 fiduciary role”; “the employee’s ability to perform at a sat-
 isfactory level and its effect upon supervisors’ confidence in
 the employee’s ability to perform assigned duties”; “the
 clarity with which the employee was on notice of any rules
 that were violated”; and the “potential for the employee’s
 rehabilitation.” 5 M.S.P.R. at 305. Mr. Russell also con-
 sulted DoD’s manual for “Disciplinary and Adverse Ac-
 tions” and found that, even for a first-time offense,
 termination was a recommended penalty for insubordina-
 tion. S.A. 71. This analysis matches another of the
Case: 19-1908    Document: 65      Page: 8    Filed: 09/02/2020




 8                                AVILES-WYNKOOP   v. DEFENSE



 Douglas factors—“consistency of the penalty with any ap-
 plicable agency table of penalties.” 5 M.S.P.R. at 305. And
 Mr. Russell expressly noted his consideration of Ms. Aviles-
 Wynkoop’s length of service and lack of disciplinary record
 as mitigating factors. S.A. 71.
     We see no reversible error in the Board’s conclusion
 that DoD adequately considered the relevant penalty fac-
 tors.
                              B
     The for-cause removal protections of 5 U.S.C. § 7513(a)
 entitle federal employees to procedural due process rights.
 Stone v. FDIC, 179 F.3d 1368, 1375 (Fed. Cir. 1999). “The
 essential requirements of due process . . . are notice and an
 opportunity to respond.” Cleveland Bd. of Educ. v.
 Loudermill, 470 U.S. 532, 546 (1985). And in the specific
 context of a tenured public employee whose termination
 has been proposed, “[t]he tenured public employee is enti-
 tled to oral or written notice of the charges against him, an
 explanation of the employer’s evidence, and an opportunity
 to present his side of the story.” Id. We have endorsed this
 standard in the agency context, highlighting the “need for
 a meaningful opportunity for the public employee to pre-
 sent his or her side of the case.” Stone, 179 F.3d at 1376.
     Ms. Aviles-Wynkoop’s informal brief in this court as-
 serts that DoD committed a “gross abuse of due process.”
 Petitioner’s Br. at 1 (response to question 2). Before the
 Board, Ms. Aviles-Wynkoop specified two alleged due-pro-
 cess violations. First, she said, DoD incorrectly informed
 her that she was serving a probationary period. “A notice
 of proposed removal that mischaracterizes the proceedings
 as a probationary removal,” she argued, “cannot be said to
 have provided an employee a ‘meaningful opportunity to
 respond.’” Petition at 3–4. Second, she said, Mr. Russell
 relied, in his termination decision, on certain grounds “not
 specified in the proposal notice.” Id. at 4.
Case: 19-1908     Document: 65      Page: 9    Filed: 09/02/2020




 AVILES-WYNKOOP   v. DEFENSE                                  9



     As to the first, Ms. Aviles-Wynkoop has not shown that
 DoD’s initial mistake about her probationary or full-em-
 ployee status deprived her of the guaranteed right to re-
 spond to the proposed termination. Section 7513(b)(2)
 provides that an employee faced with a proposed termina-
 tion “is entitled to . . . a reasonable time, but not less than
 7 days, to answer orally and in writing and to furnish affi-
 davits and other documentary evidence in support of the
 answer.” Ms. Aviles-Wynkoop had more than a month to
 craft an answer—she received the proposal on November
 6, 2015, and was allowed until December 14, 2015, to re-
 spond. S.A. 67. The letter of proposed termination ex-
 pressly invited her to submit affidavits and documentary
 evidence. S.A. 65. Although “§ 7513 . . . do[es] not provide
 the final limit on the procedures the agency must follow,”
 Stone, 179 F.3d at 1375, Ms. Aviles-Wynkoop has not
 stated with particularity what required process she was de-
 nied. We therefore reject her first procedural challenge.
      We also reject Ms. Aviles-Wynkoop’s second procedural
 challenge specified in her petition to the Board—that Mr.
 Russell “relied on several aggravating factors and charac-
 terizations not specified in the proposal notice.” Petition at
 4. Specifically, Ms. Aviles-Wynkoop pointed to Mr. Rus-
 sell’s findings that her alleged misconduct caused a “hostile
 environment,” that several employees submitted formal
 complaints to her supervisor, that she did not apologize for
 her behavior, that she was “progressively counseled” by a
 supervisor, and that her misconduct was both “imperti-
 nent” and “intimidating.” Id. But Ms. Aviles-Wynkoop has
 not shown that DoD failed to provide adequate “notice of
 the charges against” her in these respects. Loudermill, 470
U.S. at 546.
     In the letter proposing termination, DoD stated that
 Ms. Aviles-Wynkoop had previously been reprimanded for
 “inappropriate, overly aggressive, and unprofessional con-
 duct” and had “explicitly exhibit[ed] . . . disdain and utter
Case: 19-1908    Document: 65     Page: 10    Filed: 09/02/2020




 10                               AVILES-WYNKOOP   v. DEFENSE



 disrespect for contractors.” S.A. 63. The Board properly
 determined that these statements put Ms. Aviles-Wynkoop
 on notice that she was being accused of creating a “hostile
 environment” and of acting in a manner that was “imperti-
 nent” and “intimidating.” Similarly, in the letter, DoD
 highlighted the August 13 meeting in which Ms. Ensley
 “gave [Ms. Aviles-Wynkoop] documentation regarding spe-
 cific observations and concerns pertaining to [the con-
 duct].” Id. This statement, and the meeting itself, was
 enough to put Ms. Aviles-Wynkoop on notice that her co-
 workers had filed complaints about her behavior. DoD fur-
 ther stated in the letter of proposed termination that Ms.
 Ensley had on multiple occasions—once by email and once
 in person—advised Ms. Aviles-Wynkoop to modify her be-
 havior. S.A. 62–63. The reference to Ms. Ensley’s commu-
 nications provided sufficient notice of what Mr. Russell
 later used the words “progressively counseled” to describe.
 Finally, DoD stated in its letter that when Ms. Aviles-
 Wynkoop was confronted about her behavior, she “at-
 tempted unsuccessfully to justify [her] professional con-
 duct.” S.A. 63. This statement sufficiently gave notice of
 DoD’s belief in Ms. Aviles-Wynkoop’s lack of remorse.
                              C
     Under 5 U.S.C. § 2302(b)(8)(A), an agency may not take
 “a personnel action” against an employee who makes a pro-
 tected disclosure, i.e., “any disclosure of information” that
 the employee “reasonably believes evidences . . . any viola-
 tion of any law, rule, or regulation, or . . . gross misman-
 agement, a gross waste of funds, an abuse of authority, or
 a substantial and specific danger to public health or
 safety.” If an employee establishes the existence of a pro-
 tected disclosure, and further establishes that the pro-
 tected disclosure was a “contributing factor” to the agency’s
 decision to take the personnel action, the agency may de-
 feat the whistleblowing defense to the adverse action by
 demonstrating that it would have taken the action
Case: 19-1908    Document: 65     Page: 11    Filed: 09/02/2020




 AVILES-WYNKOOP   v. DEFENSE                               11



 regardless of the protected disclosure. See Carr v. Soc. Se-
 curity Admin., 185 F.3d 1318, 1322 (Fed. Cir. 1999); 5
 U.S.C. § 1221(e).
      Ms. Aviles-Wynkoop argued to the Board that she had
 made two protected disclosures before the agency’s termi-
 nation decision. The first was in her August 13, 2015,
 email exchange with Ms. Ensley and Mr. Russell. Petition
 at 2 (referring to S.A. 141–42). In that exchange, she al-
 leged, she “disclose[d] [her] belief that the contractors who
 were working in her office had access to privileged infor-
 mation in violation of agency rules” and that “contractors
 w[]ere still providing maintenance services to the cyber se-
 curity office even though the maintenance agreement had
 expired.” Id. The second protected disclosure, she con-
 tended, was in a phone call to a DoD Inspector General hot-
 line, in which she stated that a certain contractor had
 failed to do its job properly. Id.
      Substantial evidence supports the Board’s finding
 that—even if, as we may assume without deciding, the
 specified disclosures qualified as “protected” and contrib-
 uted to DoD’s termination decision—DoD would have made
 the same decision to terminate in the absence of those dis-
 closures. In Carr, we stated that the following factors are
 relevant to this inquiry: “the strength of the agency’s evi-
 dence in support of its personnel action; the existence and
 strength of any motive to retaliate on the part of the agency
 officials who were involved in the decision; and any evi-
 dence that the agency takes similar actions against em-
 ployees who are not whistleblowers but who are otherwise
 similarly situated.” 185 F.3d at 1323. Here, the Board de-
 termined that DoD proved its firm belief that Ms. Aviles-
 Wynkoop created a “toxic” work environment; the hotline
 complaint was made months after Ms. Aviles-Wynkoop had
 already been placed on administrative leave; and most of
 the relevant misconduct took place before the August 13
 email exchange. S.A. 17. On this record, we cannot say
Case: 19-1908     Document: 65      Page: 12    Filed: 09/02/2020




 12                                 AVILES-WYNKOOP   v. DEFENSE



 that the Board committed reversible error in finding that
 DoD would have taken the same termination action had
 the alleged disclosure never been made.
                              III
     Ms. Aviles-Wynkoop has a filed a motion in this court
 asking us to direct DoD to produce to her all of her work-
 related emails from June 29, 2015, to January 4, 2016. We
 deny the motion. The appropriate time for seeking discov-
 ery was when the matter was before the Board, whose rules
 provide for discovery and give the administrative judge
 wide discretion regarding discovery.         See 5 C.F.R.
 §§ 1201.41, 1201.73; Curtin v. Off. of Pers. Mgt., 846 F.2d
1373, 1378–79 (Fed. Cir. 1988). Ms. Aviles-Wynkoop has
 not identified any Board error regarding discovery in this
 case or provided any other basis for us, as an appellate
 court, to act regarding further document discovery at this
 stage.
                              IV
      For the foregoing reasons, the decision of the Board is
 affirmed.
      The parties shall bear their own costs.
                         AFFIRMED